DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Other Prior Art
Park (US-20160242169), [062-64]: indicate PUCCH resource start offset in DCI
Lee (US-20190098622), [0134, 177]: higher layer signal indicates number of repetitions for a sPUCCH transmission

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submissions of the Information Disclosure Statements dated 10/27/2021, 08/25/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 1, 6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20160338110) in view of Cheng (US-20170171866).
As to claim 1, 6, 11, 16: Wang teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, physical uplink control channel (PUCCH) configuration information including first information on a number of plural slots for repetition of a PUCCH transmission ([0010, 0063]: configure start subframe number, number of repetitions, time-frequency resources used for PUCCH), second information on a starting symbol for the PUCCH transmission ([0010, 0063]: configure start subframe number, number of repetitions, time-frequency resources used for PUCCH), and third information on at least one physical resource block (PRB) for the PUCCH transmission ([0010, 0063]: configure start subframe number, number of repetitions, time-frequency resources used for PUCCH); … ; determining the plural slots for the repetition of the PUCCH transmission starting from a first slot indicated to the terminal by the … , based on the PUCCH configuration information ([0010, 0063]: configure start subframe number, number of repetitions, time-frequency resources used for PUCCH); and transmitting, to the base station, a PUCCH at the determined plural slots based on the at least one PRB according to the third information ([0010, 0063]: PUCCH transmissions), wherein the PUCCH transmission in each of the determined plural slots has a same first symbol as provided by the second information ([0010, 63]: configure start subframe number, number of repetitions, time-frequency resources used for PUCCH; wherein repetitions inherently indicates the “same first symbol” that will be in the start subframe as indicated by the second info).
Wang may not explicitly teach receiving, from the base station, downlink control information (DCI); … starting from a first slot indicated to the terminal by the DCI.  However, Cheng teaches receiving, from the base station, downlink control information (DCI); … starting from a first slot indicated to the terminal by the DCI ([0074]: starting PRB and number of PRBs used for PUCCH format indicated by the DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI, taught by Cheng, into the communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to configure the starting symbol for communication. In addition it would have been obvious to combine Wang and Cheng in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 2, 3, 7, 8, 12, 13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20160338110) in view of Cheng (US-20170171866).
As to claim 2, 7, 12, 17: Wang teaches the method of claim 1, 6, 11, 16, wherein determining the plural slots for the repetition of the PUCCH transmission comprises determining, based on slot format information ([0010]: PUCCH may be configured semi-statically), a slot having an uplink symbol corresponding to the second information (start symbol) as each of the plural slots for the repetition of the PUCCH transmission ([0010,  0063]: semi-statically configure start subframe number, number of repetitions, time-frequency resources used for PUCCH).

As to claim 3, 8, 13, 18: Wang teaches the method of claim 2, 7, 12, 17, wherein the slot format information is configured by a semi-static signaling ([0010]: PUCCH may be configured semi-statically).

Claim(s) 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20160338110), Cheng (US-20170171866) in view of Kim (US-20120201220).
As to claim 4, 9, 14, 19: Wang teaches the method of claim 1, 6, 11, 16 … and wherein the PUCCH transmission according to the first PRB and the second PRB is identical at each of the determined plural slots ([0010,  0063]: semi-statically configure start subframe number, number of repetitions, time-frequency resources used for PUCCH).
Although Wang teaches start subframe number is ‘information’ on an index of a first PRB as to its subframe number and number of repetitions / time-frequency resources is ‘information’ on an index of a second PRB as to its repetition or resource occupied ([0010, 63]), Wang may not explicitly teach wherein the third information comprises information on an index of a first PRB and information on an index of a second PRB.  In the interests of compact prosecution, Kim is used to teach wherein the third information comprises information on an index of a first PRB and information on an index of a second PRB ([0091-94]).
Thus, it would have been obvious to one of ordinary skill in the art to implement indices for configuring PUCCH, taught by Kim, into the communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to configure the PUCCH. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20160338110), Cheng (US-20170171866) in view of Yin (US-20150085719).
As to claim 5, 10, 15, 20: Wang teaches the method of claim 1, 6, 11, 16.
Wang may not explicitly teach wherein the DCI is for scheduling a physical downlink shared channel (PDSCH), and wherein hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for the PDSCH is transmitted on the PUCCH.  However, Yin teaches wherein the DCI is for scheduling a physical downlink shared channel (PDSCH) ([0246]: PDSCH scheduling DCI), and wherein hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for the PDSCH is transmitted on the PUCCH ([0070]: PUCCH for PDSCH HARQ-ACK feedback).
Thus, it would have been obvious to one of ordinary skill in the art to implement HARQ feedback, taught by Yin, into the communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to ensure reliable communication. In addition it would have been obvious to combine Wang and Yin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466